Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 02/18/2021 ("02-18-21 OA"), the Applicant substantively amended claims 20, 22, 24, 26, 28-31, 36-39 and added new claim 40 on 04/29/2021 ("04-29-21 Response")
The Applicant amended the title in the 04-29-21 Response.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 02-18-21 OA.
Applicant's amendments to claim 37 have overcome the 35 U.S.C. 112(d) rejection of claims 37-39 set forth starting on page 3 under line item number 2 of the 02-18-21 OA.
Applicant's amendments to the independent claim 20 have overcome the 35 U.S.C. 101 rejection of claims 20-39 set forth starting on page 5 under line item number 3 of the 02-18-21 OA, because the amended independent claim 20 and its dependent 


Allowable Subject Matter
Claims 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 20, Ho (previously-cited Pub. No. US 2007/01214098 A1 to Ho) teaches a method of performing machine learning on a data set representing a dynamical statistical system of entities y (para [0039] - "An output value y is output from LTG 710 after the sum is operated on by the transfer function f(s).") having plural primary variables xi...xn that vary with time (para [0060] - "For example, a selected portion representing a portion of the endpoint curve may be input as vector X. Thus, as the endpoint curve is received in real time, the portions which have been received may be input into network 900 to determine if a characteristic feature is present."), the entities comprising one or more species,
the method treating the primary variables xi...xn, as dimensions in an effective configuration space, and treating secondary variables [Symbol font/0x44]wkj (para [0047] - The weights for node 920 are updated according to the following equation:..."; para [0048] discloses that the weights are proportional to f' which is d derivative of f and is equal to partial derivative of E with respect to wkj.) that are dependent on a rate of change of each of the primary variables xi...xn as variable in an effective momentum space,
the method comprising,
with respect to each of the one or more species of the entities:
1....xi,xn] (para [0043] - "Layer 910 receives vector X[x1....xi,xn]");
training a machine learning architecture to perform classification based, at least in part, on the training feature vectors X[x1....xi,xn] (para [0051] - "Network 900 is trained by inputting sample endpoint curves and training the network to recognize the endpoint curves by the characteristic features."; para [0052] - "Network 900 is trained by setting the desired output Tj to classify the desired features and then inputting endpoint curves 1000 as vector X repeatedly until the output of the network approaches the desired output.").
Nevertheless, the independent claim 20 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, 
treating the effective configuration space and the effective momentum space together as a phase space,
the method comprising,
with respect to each of the one or more species of the entities:
providing a set of training feature vectors corresponding to training examples of phaseons in a plurality of classes
deriving a distribution function over time of a density of entities in the phase space;
encoding the distribution function as a sum of contour functions over time describing the contour in phase space of plural phaseons which are entities of a model of the dynamical statistical system that are localised in the phase space; and
performing, using the machine learning architecture, machine learning on the encoded distribution function or at least one field in the effective configuration space derived from the encoded distribution function, with respect to each of the one or more species of the entities;
wherein:
feature vectors are derived for the plural phaseons based, at least in part, on the encoded distribution function or the at least one field in the effective configuration space; and
the machine learning performs classification of the plurality phaseons into one or more of the plurality of classes using the feature vectors. 
Claims 21-35 and 40 are allowed, because they depend from the allowed independent claim 20.

Independent claim 36 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 36, 
which treats the effective configuration space and the effective momentum space together as a phase space,
with respect to each of the one or more species of the entities:
providing a set of training feature vectors corresponding to examples of phaseons in a plurality of classes;
derive a distribution function over time of a density of entities in the phase space;
encode the distribution function as a sum of contour functions over time describing the contour in phase space of plural phaseons which are entities of a model of the dynamical statistical system that are localised in the phase space; and
perform, using the machine learning architecture, machine learning on the encoded distribution function or at least one field in the effective configuration space derived from the encoded distribution function, with respect to each of the species of the entities;
wherein:
feature vectors are derived for the plural phaseons based, at least in part, on the encoded distribution function or the at least one field in the effective configuration space; and
the machine learning performs classification of the plurality phaseons using the feature vectors. 
Claims 37-39 are allowed, because they depend from the allowed independent claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        05 May 2021